Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 1 of 13 Page ID #:14

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       03/15/2021
                                                                                                       CT Log Number 539210472
   TO:         Melissa Gravlin
               Fca US LLC
               1000 CHRYSLER DR OFC OF
               AUBURN HILLS, MI 48326-2766

   RE:         Process Served in California

   FOR:        FCA US LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  Jonathan Lovitz, etc., Pltf. vs. FCA US, LLC, etc., et al., Dfts.
                                                     Name discrepancy noted.
   DOCUMENT(S) SERVED:                               Summons, Complaint, Notice
   COURT/AGENCY:                                     Ventura County - Superior Court - Ventura, CA
                                                     Case # 56202100551809CUBCVTA
   NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2019 Dodge Ram 1500, VIN:
                                                     1C6SRFJT0KN810123
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:                         By Process Server on 03/15/2021 at 15:50
   JURISDICTION SERVED :                             California
   APPEARANCE OR ANSWER DUE:                         Within 30 days after service
   ATTORNEY(S) / SENDER(S):                          DAVID N. BARRY
                                                     THE BARRY LAW FIRM
                                                     11845 W. Olympic Blvd., Suite 1270
                                                     Los Angeles, CA 90064
                                                     310.684.5859
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/16/2021, Expected Purge Date:
                                                     03/21/2021

                                                     Image SOP

                                                     Email Notification, Lance Arnott sopverification@wolterskluwer.com

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     818 West 7th Street
                                                     Los Angeles, CA 90017
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / KA
 Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 2 of 13 Page ID #:15



                                                                Wolters Kluwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                    Mon, Mar 15, 2021

Server Name:             Paul Biafore




Entity Served            FCA US LLC

Agent Name               CT CORPORATION SYSTEM (C0168406)

Case Number              56-2021-00551809-CU-BC-VTA
                                                                                  1

J urisdiction            CA




                                                            1
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 3 of 13 Page ID #:16

                                                                                                                                                                                                                                                  SUM-100
                                                                                                                                   SUMMONS                                                                          FOR COUR USE ONLY


                                                                                                           (CITACION JUDICIAL)                                                                                516"6176-HiCall9'
                                                                                         NOTICE TO DEFENDANT:
                                                                                        (AVISO AL DEMANDADO):                                                                                                  FILED
                                                                                                                                                                                                        by Superior Court of California
                                                                                          FCA US,LLC, A Delaware Limited Liability Company; and DOES 1                                                        County of Ventura
                                                                                          through 20,inclusive,                                                                                                03/10/2021
                                                                                         YOU ARE BEING SUED BY PLAINTIFF:                                                                                         MICHAEL D. PLANET
                                                                                                                                                                                                              Executive Officer and Clerk
                                                                                        (LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                          JONATHAN LOVITZ,an individual,
                                                                                                                                                                                                                        Joan Foster
                                                                                                                                                                                                                        D eputy Clerk

                                                                                            NOTICE! You have been sued The court may decide against you without your being heard unless you respond within 30 days. Read the information
                                                                                            below.
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                                                                                           served on the plaintiff A letter or ()hone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                                                                                           case Thee may be a court forrr that you can use for your response You can find these court forms and more information at the California Courts
                                                                                           Online Self-I tele Center (www.courtinto.ca.goviselfhelp), your county law library, or the courthouse nearest you If you cannot pay the filing fee, ask
                                                                                           the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
                                                                                            may be taken without further warning from the court.
                                                                                               There are other legal requirements You may want to call an attorney right away If you do not know an attorney, you may want to cal an attorney
                                                                                           referral service If you cannot afford an attorney, yoJ may be ellgibte for free legal services from a nonprofit legal services program. You can locate
                                                                                           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
                                                                                          (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                                                                                           costs on any settlement or arbitration award of S10,000 or more in a civil case The court's lien must be paid before the court will dismiss the case.
                                                                                           iAVISO!Lo han demanded°. Si no responde dentro de 30 dias, Is carte puede decidfr en su contra sin escuchar su version Lea la informacien a
                                                                                           continuacion
                                                                                              none 30 0/AS DE CALENDARIO despues de que le entreguen este citaciOn y papeles legates pare presenter una respuesta por escrito en este
                                                                                           corte y hacer que se entregue una copia al demandante. Una carte o tine flamada telefemica nobo protegen. Su respuesta por escrito tiene que ester
                                                                                           en formato legal correct° Si doses que procesen SL1 caso en la carte Es posible que haya un formulario que usted puede user pare su respuesta
                                                                                           Puede encontrar estos tormularios de fa code y ma's inforrnachin en et Contra de Ayuda de las Cortes de California (wwni.suoone.ca.gov), an Is
                                                                                           biblioteca de leyes de su condado o on la cotta que to puede mas cerca Si no puede pager la cuota de presentaciOn, pida at secretado de Is code
                                                                                           que be de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a liempo. puede perder et caso por incumpfimiento y la carte le
                                                                                           podra guitar su suefdo, diner° y biencs sin mas adverfencia
                                                                                             Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede flamer a un servicio de
                                                                                           remisian a abogados. Si no puede pager a un abogado, es posible qua cumpla con los requisitos pare obtener servicios legates gratuitos de un
                                                                                           programa de servicios legates sin tines de fuer°. Puede encordrar estos grupos sin fines de lucro en el sill° web de California Legal Services,
                                                                                          (vvww.lawhelpcalifornia.org), en at Centro de Ayuda de las Codes de California, (www.sucorte ca.gov) o poniendose en conlacto con la carte o el
                                                                                           colegio de abogados locales. AWSO. Parley, la carte tiene derecho a reclamar las cuotas y los cosies exentos por imponer un gravamen sobre
                                                                                           cualquier recuperacion de $10,000 0 rnas de valor recibida mediante on acuerdo o una concesiOn de arbitraje en an caso de derecho civil. hone que
                                                                                          pager el gravamen de la cone antes de que la carte puede desechar el caso.

                                                                                        The name and address of the court is:                                                                      CASE NUMBER:
                                                                                                                                                                                                  ((Varner° dal Caw):
                                                                                        (El nombre y direcciOn de la corte cs): hail of Justice
                                                                                         800 South Victoria Avenue                                                                    _ L6-2021-00551809-CU-BC-VTA
                                                                                          Ventura, CA 93009
                                                                                         The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
                                                                                        (El nombre, la direccion ye!numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es).
                                                                                          David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310)684-5859
                                                                                                                                                                                                        Michael D. Planet

                                                                                        DATE:                                                                             Clerk, by                                                               , Deputy
                                                                                        (rech403/10/2021                                                                 (Secretario)          CPU+ e4;4st.G.A                                    (Adjunto)
                                                                                        (For proof of service of this summons, use Proof of Service of Summons (form P-  OS 0i-•
                                                                                                                                                                              0)••)    Joan Foster
                                                                                        (Para prueba de en/rage de esta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                                                                                                          NOTICE TO THE PERSON SERVED: You are served
                                                                                         ISO All .....OriNANI411.11
                                                                                                                          1.      as an individual defendant.
                                                                                                       coutivr.up,c,
                                                                                                                   4 014. 2.      as the person sued under the fictitious name of (specify):


                                                                                                                                 3 I        on behalf of (specify):
                                                                                                                           .of
                                                                                                                           . 0         under:         CCP 416.10 (corporation)                                CCP 416.60 (minor)
                                                                                                                                                1 _ .1 CCP 416.20 (defunct corporation)             i     I   CCP 416.70 (conservatee)
                                                                                                                                            (.7 CCP 416.40 (association or partnership)                       CCP 416.90 (authorized person)

                                                                                            (tt                                                       other (specify):
                                                                                                                                 4.= by personal delivery on (date):
                                                                                                                                                                                                                                                      Page I el 1
                                                                                         'oar Adop:00 'or Mandatory Use                                          SUMMONS                                                    Code of C.vil P..nedulc §i 55223 455
                                                                                           Jucicral Co.incri a'Ca Hernia                                                                                                                                   :
                                                                                                                                                                                                                                                           • a env
                                                                                          SUM-100 1150u July 1,20091
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 4 of 13 Page ID #:17
                                                                                                                                                                        Electronically
                                                                                                                                                                         FILED
                                                                                                                                                                     by Superior Court of California
                                                                                           1   DAVID N. BARRY,ESQ.(SBN 219230)                                             County of Ventura
                                                                                               THE BARRY LAW FIRM                                                          03/10/2021
                                                                                           2   1 1845 W. Olympic Blvd., Suite 1270                                          MICHAEL O. PLANET
                                                                                               Los Angeles, CA 90064                                                    Executive Officer and Clerk
                                                                                           3   Telephone: 310.684.5859                                                    Oho-
                                                                                               Facsimile: 310.862.4539                                                     Joan Foster
                                                                                           4
                                                                                                                                                                           Deputy Clerk
                                                                                               Attorneys for Plaintiff, JONATHAN LOVII2
                                                                                           5

                                                                                           6

                                                                                           7
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                           9                    FOR THE COUNTY OF VENTURA — HALL OF JUSTICE

                                                                                          10                                                     Case No.   56-2021-00551809-CU-BC-VTA
                                                                                               JONATHAN       LovrTz, an individual,
                                                                                          11

                                                                                          12                       Plaintiff,                    COMPLAINT FOR DAMAGES

                                                                                          13          V.
                                                                                          14

                                                                                          15   FCA    US, LLC, A           Delaware    Limited

                                                                                          16   Liability Company; and DOES 1 through 20,
                                                                                                                                                 Assignedfor all purposes to the Hon.
                                                                                          17   inclusive,                                        in Dept.
                                                                                          18                       Defendants.
                                                                                          19

                                                                                          20
                                                                                         )1          1.     Breach of Implied Warranty of Merchantability under the Song-Beverly Warranty Act.
                                                                                          22         2.     Breach of Express Warranty under the Song-Beverly Warranty Act.
                                                                                          23         JURY TRIAL DEMANDED.
                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                         -1-
                                                                                                                                COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 5 of 13 Page ID #:18



                                                                                           I            PLAINTIFF JONATHAN I,OVITZ, an individual, hereby alleges and complain as

                                                                                           2   follows:




                                                                                                                                                                                                      CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311D49980 DATE PAID :03/11/21 1:34 PM TOTAL 435.00 TYPE : EFT
                                                                                           3           GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                                                                           4           1.      Defendant, FCA US, I,I,C (hereinafter referred to as "Manufacturer"), is a limited

                                                                                           5   l iability company doing business in the County of Ventura, State of California, and, at all times

                                                                                           6   relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing of Dodge

                                                                                           7   m otor vehicles and related equipment.
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8           2.    The true names and capacities, whether individual, corporate, associate, or otherwise,

                                                                                           9   of the Defendants, Does I through 20, inclusive, are unknown to Plaintiff who therefore sues these

                                                                                          10   Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set forth

                                                                                          11   their true names and capacities when they have ascertained them. Further, Plaintiff is informed and

                                                                                          12   believes, and thereon alleges, that each of the Defendants designated herein as a "Doe" is

                                                                                          13   responsible in some manner for the events and happenings herein referred to and caused injury and

                                                                                          14   damage to Plaintiff as herein alleged.

                                                                                          15           3.      Plaintiff is informed and believes, and thereon alleges, that at all times herein

                                                                                          16   mentioned, Defendants, and each of them, were the agents, servants, and/or employees of each of

                                                                                          17   their Co-Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the

                                                                                          18   things hereinafter alleged Defendants, and each of them, were acting in the course and scope of

                                                                                          19   their employment as such agents, servants, and/or employees, and with the permission, consent,

                                                                                         20    knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

                                                                                         21           4.      On or about March 20, 2019, Defendants Manufacturer and Does 1 through 20

                                                                                         22    inclusive, manufactured and/or distributed into the stream of commerce a new 2019 Dodge RAM

                                                                                         2.3   1 500, VIN I C6SRFJTOKN810123 (hereinafter referred to as the "Vehicle") for its eventual

                                                                                         24    sale/lease in the State of California.

                                                                                         25            5.     On or about April 20, 2019, Plaintiff leased, a new 2019 Dodge RAM 1500, for

                                                                                         26    personal, family, and/or household purposes. The lease agreement is in the possession of

                                                                                         27    Defendants.

                                                                                          28   ///

                                                                                                                                          -2-
                                                                                                                                 COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 6 of 13 Page ID #:19



                                                                                           1          6.     The Subject Vehicle was/is a "new motor vehicle" under the Song-Beverly Warranty

                                                                                           2   Act.




                                                                                                                                                                                                      CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311D49980 DATE PAID :03/11/21 1:34 PM TOTAL :435.00 TYPE : EFT
                                                                                           3          7.     Along with the lease of the Vehicle, Plaintiff received written warranties and other

                                                                                           4   express and implied warranties including, but not limited to, warranties from Manufacturer that the

                                                                                           5   Vehicle and its components would be free from all defects in material and workmanship; that the

                                                                                           6   Vehicle would pass without objection in the trade under the contract description; that the Vehicle

                                                                                           7   would be fit tbr the ordinary purposes for which it was intended; that the Vehicle would conform to
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8   the promises and affirmations of fact made; that Defendants, and each of them, would perform any

                                                                                               repairs, alignments, adjustments, and/or replacements of any parts necessary to ensure that the

                                                                                          to   Vehicle was free from any defects in material and workmanship; that Defendants, and each of

                                                                                          11   them, would maintain the utility of the Vehicle for Three (3) years or 36,000 miles under the basic

                                                                                          12   warranty and Five (5) years or 60,000 miles under the powertrain warranty and would conform the

                                                                                          13   Vehicle to the applicable express warranties.(A copy of the written warranty is in the possession of

                                                                                          14   the Defendants).

                                                                                          15          8. Plaintiff has duly performed all the conditions on Plaintiff's part under the lease

                                                                                          16   agreement and under the express and implied warranties given to Plaintiff, except insofar as the

                                                                                          17   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or

                                                                                          18   excused such performance.

                                                                                          19          9.    Plaintiff has delivered the Vehicle to the Manufacturer's authorized service and repair

                                                                                          20   facilities, agents and/or dealers, on at least Four (4) separate occasions resulting in the Vehicle

                                                                                          21   being out of service by reason of repair of nonconformities. Repair Orders/Invoices are in the

                                                                                          22   possession of Defendants.

                                                                                          23          10.    By way of example, and not by way of limitation, Plaintiff has submitted the subject

                                                                                          04   Vehicle for defects and malfunctions, specifically with Recall V71 for Occupant Restraint

                                                                                          25   Controller, steering wheel binding up, inoperable scat heater, startup issues, battery problems,

                                                                                          26   inoperable radio and Bluetooth, abnormal chipping noises, air conditioning malfunction, check

                                                                                          27   engine light, water leaking, warning lights, Recall W63 for Drivers Side Floor Mat, and abnormal

                                                                                          28   noises coming from the brakes.

                                                                                                                                         -3-
                                                                                                                                COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 7 of 13 Page ID #:20



                                                                                           1            11.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

                                                                                                authorized service and repair facility, Plaintiff notified Defcndants, and each of them, of the




                                                                                                                                                                                                       CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311D49980 DATE PAID :03/11/21 1:34 PM TOTAL :435.00 TYPE : EFT
                                                                                           3    defects, malfunctions, misadjustments, and/or nonconformities existent with the Vehicle and

                                                                                           4    demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary parts

                                                                                           5    to conform the Vehicle to the applicable warranties.

                                                                                           6            12.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

                                                                                           7    authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8    they could and would conform the Vehicle to the applicable warranties, that in fact they did

                                                                                           9    conform the Vehicle to said warranties, and that all the defects, malfunctions, misadjustments,

                                                                                          10    and/or nonconformities have been repaired; however, Manufacturer or its representatives failed to

                                                                                          11    conform the Vehicle to the applicable warranties because said defects, malfunctions,

                                                                                          12    misadjustments, and/or nonconthrmities continue to exist even after a reasonable number of

                                                                                          13    attempts to repair was given.

                                                                                          14           13.      The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS

                                                                                          1 5 ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against

                                                                                          16    Defendants, together with equitable relief. In addition, Plaintiff seeks damages from Defendants,

                                                                                          17    and each of them, for incidental, consequential, exemplary, and actual damages including interest,

                                                                                          18    costs, and actual attorneys' fees.

                                                                                          19    ///

                                                                                          -)0   ///

                                                                                          21    ///

                                                                                          22    ///

                                                                                          23    ///

                                                                                          24    ///

                                                                                          25    ///

                                                                                          26    ///

                                                                                          27    ///

                                                                                          28    ///

                                                                                                                                              -4-
                                                                                                                                     COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 8 of 13 Page ID #:21



                                                                                                                                       FIRST CAUSE OF ACTION

                                                                                           2                Breach of Implied Warranty of Merchantability under Sono-Beverly Warranty Act




                                                                                                                                                                                                       CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311D49980 DATE PAID :03/11/21 :34 PM TOTAL :435.00 TYPE : EFT
                                                                                           3                                                 Against all Defendants

                                                                                           4           14.      Plaintiff rcalleges each and every paragraph (1-13) and incorporates them by this

                                                                                           5   reference as though fully set forth herein.

                                                                                           6           15.       "[he distribution and sale of the Vehicle was accompanied by the Manufacturer

                                                                                           7   implied warranty that the Vehicle was merchantable.
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8           16.      Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the

                                                                                               Vehicle would pass without objection in the trade under the contract description; that the Vehicle

                                                                                          10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

                                                                                          11   assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

                                                                                          12   Plaintiff.

                                                                                          13           17.      As evidenced by the defects, malfunctions, misadjustments, and/or nonconformities

                                                                                          14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

                                                                                          15   would reasonably expect, because it could not pass without objection in the trade under the contract

                                                                                          16   description; because it was not fit for the ordinary purposes for which it was intended; because it

                                                                                          17   was not adequately assembled; and/or because it did not or could not be conformed to the promises

                                                                                          18   or affirmations of fact made to Plaintiff.

                                                                                          19           18.      Upon discovery of the Vehicle's nonconformities, Plaintiff took reasonable steps to

                                                                                          20   notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the

                                                                                          21   quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the

                                                                                          22   nonconforming Vehicle.

                                                                                          23           19.        Plaintiff hereby gives written notice and justifiably revokes acceptance of the

                                                                                          24   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further

                                                                                          25   demands that the Manufacturer cancel the sale, take back the nonconforming Vehicle, refund all

                                                                                          26   the money expended, pay the difference between the value of the Vehicle as accepted and the value

                                                                                          27   the Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial

                                                                                          28   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to

                                                                                                                                           -5-
                                                                                                                                  COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 9 of 13 Page ID #:22



                                                                                           1   comply.

                                                                                                      20.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for




                                                                                                                                                                                                        CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311D49980 DATE PAID :03/11/21 1:34 PM TOTAL :435.00 TYPE : EFT
                                                                                           3   replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their

                                                                                           4   obligations under Song-Beverly; however, despite Plaintiff's demand, Defendants and each of

                                                                                           5   them, have intentionally failed and refused to make restitution or replacement pursuant to Song-

                                                                                           6   Beverly.

                                                                                           7          21.    As a result of the ads and/or omissions of the Defendants, and each of them, Plaintiff
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8   has sustained damage in the amount actually paid or payable under the contract, plus prejudgment

                                                                                           9   interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the

                                                                                          10   exact amount thereof when that amount is ascertained.

                                                                                          11          22.     As a further result of the actions of Defendants, and each of them, Plaintiff has

                                                                                          12   sustained incidental and consequential damages in an amount yet to be determined, plus interest

                                                                                          13   thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact

                                                                                          14   amount of incidental damages when that amount is ascertained.

                                                                                          15          23.     As a further result of the actions of Defendants, and each of them, Plaintiff has

                                                                                          16   sustained damages equal to the difference between the value of the Vehicle as accepted and the

                                                                                          17   value the Vehicle would have had if it had been as warranted.

                                                                                          18          24.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

                                                                                          19   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

                                                                                          20   Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of attorneys' fees

                                                                                          21   based upon actual time expended and reasonably incurred, in connection with the commencement

                                                                                          22   and prosecution of this action.

                                                                                          23   ///

                                                                                          24   ///

                                                                                          25   ///

                                                                                          26

                                                                                          27   ///

                                                                                          28   ///

                                                                                                                                          -6-
                                                                                                                                 COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 10 of 13 Page ID #:23



                                                                                           1                                         SECOND CAUSE OF ACTION

                                                                                                                    Breach of Express Warranty under Song-Beverly Warranty Act




                                                                                                                                                                                                         CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311049980 DATE PAID :03/11/21 1:34 PM TOTAL :435.00 TYPE : EFT
                                                                                           3                                                 Against all Defendants

                                                                                           4             25.   Plaintiff realleges each and every paragraph (1-24) and incorporates them by this

                                                                                           5   reference as though fully set forth herein.

                                                                                           6             25.    The Vehicle had defects, malfunctions, misadjustments, and/or nonconfbrmities

                                                                                           7   covered by the warranty that substantially impaired its value, use, or safety to Plaintiff.
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8             26.   Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for

                                                                                           9   repair.

                                                                                          10             27.   Defendants, and each of them, failed to service or repair the Vehicle to match the

                                                                                          11   written warranty after a reasonable number of opportunities to do so.

                                                                                          12             28.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

                                                                                          13   proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable

                                                                                          14   express warranties constitute a breach of the express warranties that the Manufacturer provided to

                                                                                          15   Plaintiff, thereby breaching Defendants' obligations under Song-Beverly.

                                                                                          16             29.   Defendants, and each of them, failed to perform the necessary repairs and/or service

                                                                                          17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

                                                                                          18   insufficient to make the Subject Vehicle conform to the express warranties and/or proper

                                                                                          19   operational characteristics of like Vehicles, all in violation of Defendants' obligations under Song-

                                                                                          20   Beverly.

                                                                                          21             30.    Plaintiff hereby gives written notice and makes demand upon Manufacturer for

                                                                                          22   replacement or restitution, pursuant to Song-Beverly. Defendants and each of them, knowing their

                                                                                          23   obligations under Song-Beverly, and despite Plaintiff's demand, failed and refused to make

                                                                                          24   restitution or replacement according to the mandates of Song-Beverly. The failure of Defendants,

                                                                                          25   and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and

                                                                                          26   justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiff's actual

                                                                                          27   damages.

                                                                                          28             31.    As a result of the acts and/or omissions of Defendants, and each of them, and

                                                                                                                                          -7-
                                                                                                                                 COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 11 of 13 Page ID #:24



                                                                                            1   pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or

                                                                                           2    restitution of' the amount actually paid or payable under the contract, at Plaintiffs election, plus




                                                                                                                                                                                                         CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311D49980 DATE PAID :03/11/21 1:34 PM TOTAL : 435.00 TYPE : EFT
                                                                                           3    prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this

                                                                                           4    Complaint to set forth the exact amount of restitution and interest, upon election, when that amount

                                                                                           5    has been ascertained.

                                                                                           6           32.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

                                                                                           7    them, and pursuant to Song-Beverly, Plaintiff has sustained and is entitled to consequential and
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8    incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff

                                                                                           9    will seek leave of the court to amend this complaint to set forth the exact amount of consequential

                                                                                          10    and/or incidental damages, when those amounts have been ascertained.

                                                                                          11           33.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

                                                                                          12    in pursuing Plaintiff's claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

                                                                                          13    Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of attorneys' fees

                                                                                          14    based upon actual time expended and reasonably incurred, in connection with the commencement

                                                                                           15   and prosecution of this action.

                                                                                           16   ///

                                                                                          17    ///

                                                                                          18    ///

                                                                                          19    ///

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                           -8-
                                                                                                                                  COMPLAINT FOR DAMAGES
                                                                                        Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 12 of 13 Page ID #:25



                                                                                            1                                         PRAYER FOR RELIEF

                                                                                                           WIIEREFORE, Plaintiff pray for judgment against all Defendants, and each of them, as




                                                                                                                                                                                                    CASE #:56-2021-00551809-CU-BC-VTA RECEIPT #: 1210311049980 DATE PAID : 03/11/21 1:34 PM TOTAL :435.00 TYPE: EFT
                                                                                            3   follows:

                                                                                           4                 A. For replacement or restitution, at Plaintiff's election, according to proof;

                                                                                           5                 B. For incidental damages, according to proof;

                                                                                           6                 C. For consequential damages, according to proof;

                                                                                           7                 D. For a civil penalty as provided in Song-Beverly, in an amount not to exceed two
Ventura Superior Court Accepted through eDelivery submitted 03-10-2021 at 12:12:55 PM




                                                                                           8                       times the amount of Plaintiff's actual damages;

                                                                                           9                 E. For actual attorney's fees, reasonably incurred;

                                                                                           10                F. For costs of suit and expenses, according to proof;

                                                                                           11                G. For the difference between the value of the Vehicle as accepted and the value the

                                                                                          12                       Vehicle would have had if it had been as warranted;

                                                                                          13                 H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

                                                                                          14                 I. For pre-judgment interest at the legal rate;

                                                                                          15                 J. Such other reliefthe Court deems appropriate.

                                                                                          16
                                                                                                Date: March 9,2021                                 THE BARRY LAW FIRM
                                                                                          17
                                                                                                                                                  f,
                                                                                          18                                                       \

                                                                                           19                                                By
                                                                                          20                                                       DAVID N. BARRY,ESQ.
                                                                                                                                                   Attorney for Plaintiff,
                                                                                          91                                                       JONATHAN I.OVITZ

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                           -9-
                                                                                                                                  COMPLAINT FOR DAMAGES
      Case 2:21-cv-03345-PSG-E Document 1-1 Filed 04/19/21 Page 13 of 13 Page ID #:26

                                            SUPERIOR COURT OF CALIFORNIA
                                                 COUNTY OF VENTURA
                                                          800 South Victoria Avenue
                                                             Ventura, CA 93009
                                                               (805) 289-8525
                                                           WWW.VENTURA.COURTS.CA.GOV



                            NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE


                                                  Case Number: 56-2021-00551809-CU-BC-VTA

       Your case has been assigned for all purposes to the judicial officer indicated below.
       A copy of this Notice of Case Assignment and Mandatory Appearance shall be served by the filing party on all
       named Defendants/Respondents with the Complaint or Petition, and with any Cross-Complaint or Complaint in
       Intervention that names a new party to the underlying action.


           ASSIGNED JUDICIAL OFFICER                            COURT LOCATION                                DEPT/ROOM
         Hon. Benjamin Coats                                             Ventura                                     43

           HEARING
C\
           EVENT DATE                                                EVENT TIME                         EVENT DEPT/ROOM


                                                SCHEDULING INFORMATION
       Judicial Scheduling Information
          APPEARANCE AT THE ABOVE HEARING IS MANDATORY.
          Each party must file a Case Management Statement no later than 15 calendar days prior to the hearing
          and serve it on all parties. If your Case Management Statement is untimely, it may NOT be considered
          by the court(CRC 3.725).
          If proof of service and/or request for entry of default have not been filed: At the above hearing you are
          ordered to show cause why you should not be compelled to pay sanctions and/or why your case should
a)        not be dismissed (CCP 177.5, Local Rule 3.17).
 a)
0 Advance Jury Fee Requirement
_C  At least one party demanding a jury trial on each side of a civil case must pay a non-refundable jury fee of $150.
    The non-refundable jury fee must be paid timely pursuant to Code of Civil Procedure section 631.
 2
_c
2,
        Noticed Motions/Ex Parte Matters
         To set an ex parte hearing, contact the judicial secretary in the assigned department. Contact the clerk's office
         to reserve a date for a law and motion matter.


0 Telephonic Appearance
    Telephonic appearance at the Case Management Conference is permitted pursuant to CRC 3.670. In addition,
a)  see Local Rule 7.01 regarding notice to the teleconference provider. The court, through the teleconference
    provider, will contact all parties and counsel prior to the hearing.

 Ce                                                                           Clerk of the Court,
t• Date: 03/11/2021                                                                       M.4-•
                                                                        By:
a)                                                                            Joan Foster, Clerk


      VEN-FNR082
                                   NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE
